Citation Nr: 1507194	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and paranoid schizophrenia, with depression, anxiety, and psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by new evidence of record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO's January 2006 rating decision denied the Veteran's claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD); the Veteran was notified of this decision but did not perfect an appeal.

2.  Evidence submitted since the January 2006 rating decision was not previously considered by VA; however, it does not address an unestablished fact, and it fails to raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014). 

The RO's March 2007 letter advised the Veteran of the criteria for reopening his claim of entitlement to service connection for PTSD, as well as the criteria for establishing his underlying claim of service connection for PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's PTSD claim on appeal.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, in March 2009, the RO provided the Veteran with an adequate VA examination to determine the nature and etiology of his psychiatric disorders.  As indicated below, new and material evidence has not been submitted to reopen the issue of entitlement to service connection for PTSD.  Therefore, no additional examinations are required to properly adjudicate this issue.  See 38 C.F.R. § 3.159(c)(4)(iii).

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Veteran filed his original claim seeking service connection for PTSD in December 2004.  In January 2006, the RO issued a rating decision which denied the Veteran's claim because the evidence of record failed to establish that the Veteran had a current PTSD diagnosis, that he had experienced a verifiable in-service stressful event, or that there was a causal relationship between the Veteran's claimed PTSD and his military service.  Although notified of this decision, the Veteran did not timely file an appeal, and no additional pertinent evidence was received in the year following the January 2006 rating decision.  38 C.F.R. 3.156(b).  Accordingly, the January 2006 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In January 2007, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  The RO denied the Veteran's claim to reopen, finding that although new evidence had been submitted, the evidence of record failed to show a current diagnosis of PTSD related to a verified in-service stressor.  Regardless of the RO's actions, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time the January 2006 rating decision was issued, the evidence of record included the Veteran's military personnel records, service treatment records, post-service VA treatment records dating from August 2004 to October 2005, statements by the Veteran in support of his PTSD claim, the death certificate of the Veteran's mother, and a PTSD Questionnaire regarding his in-service stressors.

The evidence received since the RO's January 2006 rating decision includes (1) a November 2008 a memorandum to the file entitled "Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD"; (2) additional VA psychiatric treatment records from 1973 through 2012; (3) August 2010 and December 2012 lay statements from the Veteran's sister; (4) an April 2010 medical opinion from S.D., N.P.; (5) a March 2009 VA examination report; (6) a copy of the death certificate of the Veteran's mother; and (7) statements from the Veteran regarding his in-service non-combat stressor, i.e., learning that his mother died in an October 1970 car accident while he was in boot camp for the military.  

The Board finds that all of this evidence is "new" in the sense that it was not previously before agency decision makers.  Nevertheless, the Board finds that this "new" evidence is not material because it does not related to an unestablished fact, and it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  

As an initial matter, the new evidence does not establish that the Veteran has a current diagnosis of PTSD conforming to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  After reviewing the Veteran's relevant medical records, his service treatment records, and his statements, the March 2009 VA examiner opined that the Veteran's psychiatric disorder was more accurately characterized as a psychotic or possibly schizophrenic disorder rather than PTSD.  Although VA psychiatric treatment reports from 1973 through 2012 show that the Veteran was diagnosed as having PTSD, the Board finds that these diagnoses were made based primarily on the Veteran's reported history of PTSD and without consideration of all of the evidence in the claims file, including the Veteran's service records.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Moreover, the new evidence fails to establish a link between the Veteran's claimed PTSD and a verified inservice stressor.  While the Board acknowledges that the death of the Veteran's mother in October 1970 was a traumatic event that coincided with his military service, a DSM-IV diagnosis of PTSD requires that the person experienced, witnessed, or was confronted with an event involving actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In this case, the Veteran did not experience or witness an event that involved actual or threatened death or serious injury to his person, and he was not confronted with a threat to his physical integrity or the physical integrity of others.  Likewise, the new evidence fails to establish that the Veteran participated in combat or that his claimed stressor was consistent with the places, types, and circumstances of his military service, and it fails to show that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has linked the Veteran's psychiatric symptoms to his claimed stressor or to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f) (2014).  

Based on the foregoing, the Board finds that the new evidence submitted since the January 2006 rating decision is not new and material.  Accordingly, as new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the claim of entitlement to service connection for PTSD is not reopened.


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for PTSD is denied.



REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and paranoid schizophrenia, with depression, anxiety, and psychosis.  Review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2009, a VA psychiatric evaluation was conducted.  During the examination, the Veteran reported that he had psychosis since the military.  The VA examiner reviewed the claims file, including the Veteran's service records, his post-service treatment records, and his lay statements.  The VA examiner diagnosed a psychotic disorder, not otherwise specified, and indicated that he believed the Veteran was providing an accurate description regarding the onset of his psychosis.  Nevertheless, the examiner also indicated that the Veteran was not fully cooperative during the evaluation, that he was unwilling to discuss the details of his psychotic condition because it was upsetting to him, and that he produced an exaggerated Minnesota Multiphasic Personality Inventory.  The examiner noted that the Veteran "seem[ed] to be saying that he began to have psychotic symptoms around the time of his mother's death."  However, the examiner did not provide an etiological opinion regarding the relationship between the Veteran's diagnosed psychotic disorder and his military service.

In an April 2010 medical statement from S.D., a nurse practitioner who treated the Veteran for his psychiatric symptoms, it was indicated that the onset of the Veteran's mental condition occurred when he enlisted in the military at the age of nineteen.  S.D. opined that the Veteran's paranoia and auditory hallucinations began when he was in boot camp and continued over time, causing "grave disability in all areas of . . . social, occupational, and family" functioning.  However, S.D. based her opinion primarily on the Veteran's reported history of his mental disorder.  Moreover, S.D. stated that she did not review the Veteran's service records before offering her opinion regarding the etiological relationship between the Veteran's psychiatric disorder and his military service.  See Reonal, 5 Vet. App. at 461.

Under these circumstances, the Veteran must be afforded an appropriate examination to determine whether there is an etiological relationship between the Veteran's currently diagnosed psychiatric disorder and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether the Veteran's current psychiatric disorder, diagnosed as a psychotic disorder, not otherwise specified, was incurred in or aggravated during the Veteran's military service.  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated treatment records related to his psychiatric disorder. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and paranoid schizophrenia, with depression, anxiety, and psychosis.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate examination addressing whether there is an etiological relationship between the Veteran's currently or previously diagnosed psychiatric disorder, to include psychosis, not otherwise specified, and his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's currently or previously diagnosed psychiatric disorder, including psychosis, not otherwise specified, is related to his military service.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record showing that notice regarding scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


